Proceeding pursuant to article 78 of the Civil Practice Act to review a determination of the State Rent Administrator, which denied the tenants’ protest and affirmed an order of the local rent administrator granting the landlord’s application for a certificate of eviction. The landlord appeals from an order annulling the determination of the State Rent Administrator and revoking the certificate of eviction. Order affirmed, without costs. (Cf. Matter of Bromberg v. McGoldrieh, 282 App. Div. 714.) Nolan, P. J., MacCrate and Schmidt, JJ., concur; Adel and Wenzel, JJ., dissent and vote to reverse the order and to dismiss the proceeding, being of the opinion that the holding of the local administrator and that of the State Administrator should be affirmed. On the proof in this record it may not be said that the determinations of the administrators were arbitrary or capricious. Especially is this so where, as here, the local administrator conducted a physical inspection of the landlord's present housing accommodation.